           Case 3:18-cr-00171-SRU Document 150 Filed 11/11/20 Page 1 of 2




                                  UNITED STATES DISTRICT
                                    COURT DISTRICT OF
                                       CONNECICUT


UNITED STATES OF AMERICA                            :
                                                    :
                                                    :
        v.                                          :       Criminal No. 3:18-cr-171(SRU)
                                                    :
VINCENT DECARO, ARBER ISAKU                         :
and DAVID REICHARD                                  :
                                                    :
                          Defendants.               :       November 11, 2020
                                                    :

                   MOTION TO MODIFY CONDITIONS OF RELEASE

        The Defendant, ARBER ISAKU, respectfully requests that this honorable court modify

 his current conditions of release and home confinement so as to allow him to attend an in per-

 son hearing in the above captioned matter. Defendant relies on the following in support of this

 motion:

        1. On or about April 16, 2020, Defendant was released from pre-trial detention and

             placed under home confinement at his mother’s residence. See Dkt. Ent.137. Pur-

             suant to the foregoing court order, Defendant is not permitted to leave his mother’s

             residence.

        2. This matter has been scheduled for an in person conflict hearing on November 18,

             2020 at 11:30 a.m. and Defendant’s attendance in court is required.

       WHEREFORE, based on the foregoing, Defendant respectfully requests that the court

modify his conditions of release to allow him to travel to and from court and to attend the No-

vember 18, 2020 hearing in person.
         Case 3:18-cr-00171-SRU Document 150 Filed 11/11/20 Page 2 of 2




       Respectfully submitted,


                                                                 DEFENDANT, ARBER ISAKU

                                                                  BY:___/s/ I. Kuperman_______

                                                               Igor G. Kuperman, Esq. (ct29016)
                                                                     Fromzel & Kuperman, LLC
                                                                 44 Strawberry Hill Ave., Suite 7
                                                                           Stamford, CT 06902
                                                                            Ph: (646) 821-3436
                                                                           Fax: (646) 349-5266
                                                            E-Mail: ikuperman@stamfordlaw.net




                                 CERTIFICATE OF SERVICE

        This is to certify that on November 11, 2020, a copy of the foregoing was filed electroni-
cally and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated in the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.



                                                                    ___/s/ I. Kuperman________
                                                                    Igor G. Kuperman
